Per Curiam.

We ought not to disturb this verdict. It appears that the question before the jury was, whether the bar across the road had been properly constructed, and whether the damage done to the plaintiff’s garden might not, with reasonable care and diligence, have been avoided. A turnpike company have a legal right to repair their road, in such a manner as to prevent the effect of rains or freshets; but in the exercise of this right, they are bound so to make the repairs, as not to injure the owner of the adjoining land. They have no authority to turn the water which washes the road upon the land belonging to private persons. They can guard against this injurious consequence, and it is their duty to do so. If they will not, however, take this reasona. ble care, and the property of individuals is damaged by their' unskilfulness or negligence, they are responsible. The jury were the proper judges of the facts contested at the trial,'and had all the means of coming to a right decision upon them, as the Court below was held in the immediate vicinity of the place where the injury complained of was done. We are of opinion, therefore, that the judgment given on. the verdict, ought to be affirmed.
Judgment affirmed.